14 N.Y.3d 923 (2010)
In the Matter of PORT OF OSWEGO AUTHORITY et al., Appellants,
v.
PETE GRANNIS, as Commissioner of Environmental Conservation, et al., Respondents.
Motion No: 2010-415.
Court of Appeals of New York.
Submitted April 5, 2010.
Decided June 15, 2010.
Motion by the World Shipping Council for leave to file a brief amicus curiae on the motion for leave to appeal herein granted and the brief is accepted as filed, and for leave to file a brief amicus curiae on the appeal herein dismissed as academic.